Title: Abigail Adams to John Adams, 29 September 1776
From: Adams, Abigail
To: Adams, John


     
      Braintree Sepbr. 29 1776
      
     
     Not since the 5th of Sepbr. have I had one line from you which makes me very uneasy. Are you all this time confering with his Lordship, is there no communication? or are the post Riders all dismissd.
     Let the cause be which it will, not hearing from you has given me much uneasiness.
     We seem to be kept in a total Ignorance of affairs at York. I hope you at Congress are more inlightned. Who fell, who wounded, who prisoner or their numbers is as undetermined as it was the day after the Battle. If our Army is in ever so critical a state I wish to know it, and the worst of it—if all America are to be ruind and undone by a pack of Cowards and knaves, I wish to know it. Pitiable is the Lot of their commander. Caesars tenth Leigion never was forgiven. We are told for Truth that a Regiment of Yorkers refused to quit the city and that an other Regiment behaved like a pack of Cowardly villans by quitting their posts. If they are unjustly censured it is for want of proper inteligance.
     I am sorry to see a Spirit so venal prevailing every where. When our Men were drawn out for Canady a very large Bounty was given them, and now an other call is made upon us no one will go without a large Bounty tho only for two months, and each Town seem to think their Honour engaged in outbiding one an other. The province pay is forty shilings. In addition to that this Town voted to make it up six pounds. They then drew out the persons most unlikely to go and they are obliged to give 3 pounds to Hire a Man. Some pay the whole fine ten pounds; forty men are now draughted from this Town, more than one half from 50 to 16teen are now in the Service. This method of conducting will create a General uneasiness in the Continental Army; I hardly think you can be sensible how much we are thind in this province.
     The rage for privateering is as great here as any where. Vast Numbers are employd in that way. If it is necessary to make any more draughts upon us the women must Reap the Harvests. I am willing to do my part. I believe I could gather Corn and Husk it, but I should make a poor figure at diging Potatoes.
     There has been a report that a fleet was seen in our Bay yesterday. I cannot conceive from whence, nor do I believe the story.
     Tis said you have been upon Staten Island to hold your conference, tis a little odd that I have never Received the least intimation of it from you. Did you think I should be allarmd? Dont you know me better than to think me a Coward? I hope you will write me every thing concerning this affair. I have a great curiosity to know the result.
     As to Goverment nothing is yet done about it. The Church is opened here every Sunday, and the king prayed for as usual in open defiance to Congress. Parker of Boston is more discreet and so is Sargant.
     You have wrote me once or twice to know whether your Brother inclined to go into the Service. I think he wholy declines it. As to mine I have not heard any thing from him since his application to Court. Natll. Belcher goes Capt. and Tertias Bass Lieut. from this Town. They March tomorrow.
     Poor Soper we have lost him with a nerveous fever, he died a fryday. A great loss to this Town a man of so interprizing a temper, more Especially when we are so destitute of them.
     
     I should be obliged to you if you would direct Bass to Buy me a Barcelona Hankerchief and 2 oz. of Thread No. 18. Mr. Gerry said Goods were 5 pr. cent dearer here than with you, and by the way I hope you are not charged Eaquelly dear for the last Canister as for the first, the first is the Best of Hyson the other very Good Suchong.
     If the next post does not bring me a Letter I think I will leave of writing, for I shall not believe you get mine.
     
      Adieu yours.
     
     
      PS Master John has become post rider from Boston to Braintree.
     
    